    Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

___________________________________
                                    )
LASHAWN JONES, ET AL,               )
Plaintiffs; and                     )
UNITED STATES OF AMERICA            )
Plaintiffs in Intervention          )
                                    )
v.                                  )                  Civil Action No. 2:12-cv-00859
                                    )                  Section I, Division 5
MARLIN N. GUSMAN, ET AL,            )                  Judge Lance M. Africk
Defendants                          )                  Magistrate Judge Michael B. North
___________________________________ )
                                    )
MARLIN N. GUSMAN,                   )
Third-Party Plaintiff               )
                                    )
v.                                  )
                                    )
THE CITY OF NEW ORLEANS,            )
Third-Party Defendant               )
____________________________________)


              PLAINTIFF CLASS RESPONSE TO CITY’S OBJECTIONS TO
                MAGISTRATE’S REPORT AND RECOMMENDATION

        The Plaintiff Class asserts that the factual findings and legal conclusions of the Magistrate’s

Report and Recommendation1 are well-supported by the extensive record in this case, including

the voluminous briefing and evidence presented in relation to the City’s instant motion.2 In

response to the City’s Objections,3 the Plaintiff Class adopts and incorporates its prior filings on




1
  ECF No. 1385.
2
  ECF No. 1281.
3
  ECF No. 1389.
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 2 of 13




the City’s motion,4 as well as the testimony elicited and evidence entered at the associated hearing,5

and further responds below.

         Despite their incredible breadth, the City’s Objections frequently stray from material

relevant to the City’s Motion and lack the specificity required of objections to a magistrate’s report

and recommendation.6 On June 29, 2020, the City filed a Motion for Relief From Court Orders of

January 25, 2019 and March 18, 2019 Regarding Phase III Jail Facility. 7 The relief requested by

the City is described as, and limited to, this Court’s modification of “its Orders by indefinitely

suspending the programming, design and construction of a new Phase III jail facility.”8 The City

has not sought modification of the terms of the Stipulated Order for Appointment of Independent

Jail Compliance Director.9 The City has not requested to retrofit the existing Orleans Justice Center


4
  ECF No. 1304 (The United States’ and Plaintiff Class’ Response to City’s Motion for Relief from Court Orders of
January 25, 2019 and March 18, 2019 Regarding Phase III Jail Facility); ECF No. 1327 (Plaintiff Class’ Sur-Reply
Regarding City’s Motion for Relief from Court’s Orders); ECF No. 1362 (Plaintiff Class’ Post-Hearing
Memorandum).
5
  See also ECF No. 1306 (The United States’ and Plaintiffs’ Unopposed Motion to Admit Certain Exhibits Under
Seal); ECF No. 1330 (Joint Witness List); ECF No. 1334 (Plaintiffs’ Notice of Additional Exhibits); ECF No. 1335
(Plaintiffs’ Unopposed Motion to Admit Exhibits Under Seal); ECF No. 1349 (Plaintiffs’ Order of Witnesses).
6
  Pursuant to 28 U.S.C. § 636(b)(1)(C), “any party may serve and file written objections to such proposed findings
and recommendations as provided by rules of court. A judge of the court shall make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which objection is made.” The Texas
Federal District Courts of the Fifth Circuit provide the following directive as to the specificity of an objection: “To be
specific, an objection must identify the specific finding or recommendation to which objection is made, state the basis
for the objection, and specify the place in the magistrate judge's report and recommendation where the disputed
determination is found. An objection that merely incorporates by reference, or refers to, the briefing before the
magistrate judge is not specific. Failure to file specific written objections will bar the aggrieved party from appealing
the factual findings and legal conclusions of the magistrate judge that are accepted or adopted by the district court,
except upon grounds of plain error.” See, e.g., Moore v. Saul, 4:19-CV-00195-O-BP, 2020 WL 1302324, at *1 (N.D.
Tex. Mar. 19, 2020) (citing Douglass v. United Services Automobile Ass'n, 79 F.3d 1415, 1417 (5th Cir. 1996),
superseded by statute on other grounds, and 28 U.S.C. § 636(b)(1)).
7
  ECF No. 1281.
8
  Id. As discussed below, the only conclusion that can be drawn from the plain language of the City’s prayer for relief,
ECF No. 1281 at 1, is that it “asks permission to do nothing, indefinitely.” ECF No. 1385 at 24. The City has not
sought to amend or modify its requested relief since its June 2020 filing.
9
  ECF No. 1082, settling the Plaintiff Class’ and the Plaintiff in Intervention United States’ motion for appointment
of a receiver and for contempt, providing that “the City, the Sheriff, and the Compliance Director shall develop and
finalize a plan for (1) appropriate housing for prisoners with mental health issues and medical needs,” and settling the
dispute between the City and the Sheriff over control of Templeman II FEMA funding to be used “exclusively for

                                                            2
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 3 of 13




(“OJC”).10 The only relief the City seeks in the Motion before this Court is relief from the Court’s

2019 Orders enforcing the terms of the settlement agreement contained in the Stipulated Order.

         Citing generally to Fed. R. Civ. P. 60(b),11 the City advanced three bases for its requested

relief, arguing each as a “significant change in factual conditions”: 1) the current adequacy of

medical and mental health care in the Orleans jail facilities; 2) the financial constraint experienced

by the City due to the COVID-19 pandemic; and 3) a decrease in the jail population.12

         Given the significant repetition and the irrelevance of large portions of the City’s

Objections, rather than responding to each of the forty-seven (47) enumerated Objections, the

Plaintiff Class will identify four categories of objections, and will point to record evidence that

supports the Magistrate’s findings with regard to each of the four categories. The first three

categories of objections are relevant to the bases relied on in the City’s Motion: objections related

to population decrease, objections related to the adequacy of mental health and medical care at the

jail, and objections related to funding. The fourth, largest category contains objections that are

irrelevant to the City’s Motion.




implementation of the plan.” Id. at 14.
10
   The word “retrofit” does not appear in the City’s Motion, ECF No. 1281, and the one mention in the City’s associated
Memorandum, ECF No. 1281-1 at 12, relates solely to modifications to the Temporary Detention Center. Rather, the
City’s Memorandum concludes that “OPSO inmates are receiving adequate mental health and medical services as
provided by Wellpath and Tulane,” and further that the “OJC currently has existing facilities to fully implement
Section IV (B) which governs the mental health care of inmates, and Section IV (C) which governs the medical care
of inmates.” Id. at 18. The Report and Recommendation appears to acknowledge that the “alternatives” raised by the
City for the first time in its Reply are outside the scope of the City’s Rule 60 Motion. ECF No. 1385 at 57.
11
   ECF No. 128-1 at 3-4. While the City has cited to caselaw regarding the modification of consent decrees in support
of its Motion, see, e.g., ECF No.1281-1 at 4, the Plaintiff Class notes that such jurisprudence is inapplicable here. The
City has not moved to modify the Consent Judgment, nor even to modify the Stipulated Order. Despite its reliance on
Rule 60(b), the 2019 Orders from which the City seeks relief are not “final judgments” but rather efforts to enforce
the agreement of the parties contained in the Stipulated Order.
12
   ECF No. 1281-1 at 1.
                                                           3
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 4 of 13




         I.       Response to Objections Related to Population Decrease as a “Significant
                  Change in Factual Conditions”

         Objections 2, 20, 35, 36, and 41 insist that the Report and Recommendation did not

properly assess the reduction of average daily population of the jail. Although jail population has

decreased, the current population of approximately 1000 detainees13 does not represent a changed

factual condition. The record evidence and testimony at the hearing demonstrated that the

Compliance Director was well-aware of the population projections and specifically took these

projections into account in late 2016 when the plan for the appropriate housing of prisoners with

mental health and medical needs was formulated and finalized.14 Further, multiple witnesses

testified that the population reduction which has occurred has not translated into a decline in the

population in need of mental health care in the jail.15 Additionally, as the record reflects and as the

parties, the monitoring team, and the Court have long-recognized, the structural problems of the

OJC that imped the provision of care compliant with the Consent Judgment include the large pod

sizes, the lack of suitable sight lines, access to dangerous mezzanine levels, the inadequacy of

programming space, and the lack of space for infirmary-level medical care.16 None of these

deficiencies, nor the constitutional rights violations they engender, are alleviated by the realization

of a foreseen decrease in the population.17

         Further, the City’s reliance on “approximately five hundred (500) empty beds”18 ignores


13
   ECF No. 1382.
14
   ECF No. 1366, Tr. 10/7/2020, 54:1-55:6; ECF No. 1304 at 22. See also ECF No. 1106, Supplemental Compliance
Action Plan, at 4-6, discussing consideration of reduction in jail population from 2014 to 2016 and the projections for
the future population (at least through 2019) as provided by Dr. James Austin from the JFA Institute, one of the
witnesses called by the City at the hearing on its Motion.
15
   ECF No. 1366, Tr. 10/7/2020, 79:14-80:3; ECF No. 1367, Tr. 10/8/2020, 166:23-167:6.
16
   See ECF No. 1106 at 9; ECF No. 1304 at 3, 5-8, 21-23; ECF No. 1367, Tr. 10/8/2020, 162:12-163:2, 165:4-166:8.
17
   ECF No. 1304 at 21-22 (cataloguing Reports of Independent Monitors finding non-compliance caused, in part, by
lack of adequate space).
18
   ECF No. 1389 at 2.
                                                          4
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 5 of 13




fundamental classification considerations and the provision of specialized housing necessary to

keep all detainees safe. As an initial matter, compliance with established classification principles

– i.e. the need to separate detainees by security levels, PREA risk assessments, and special

populations – reduces the number of useable beds in a jail dramatically. This reality is all the more

acute in OJC, where all tiers were constructed as 60-bed pods that reduce flexibility in housing

configurations. As Dr. Hardyman testified, proper classification practice requires that everyone,

including those on specialized acute or sub-acute mental health units, be housed according to their

custody status.19

         Additionally, the decrease in the Orleans jail population does not translate into housing

space that is safe and appropriate for prisoners in need of acute, sub-acute, and step-down

treatment.20 Dr. Patterson testified about the therapeutic importance of providing people held on

mental health units with out-of-cell time for interaction and socialization.21 With the 60-bed pod

structure of the OJC, achieving the necessary classification separations while also providing this

therapeutic interaction is not possible, even with the current population of the jail.22

         Lastly, Objection 42 appears to ignore the current and applicable legal structures in

Louisiana which bear on the holding of youth in OJC. While there may be no youth housed in OJC

today,23 Louisiana law still allows for youth to be held in the adult jail facility, and places the




19
   ECF No. 1375, Tr. 10/14/2020, 6:18-7:4.
20
   ECF No. 1375, Tr. 10/15/2020, 23:8-24:5; ECF No. Tr. 10/13/2020, 150:21-152:17.
21
   ECF No. 1375, Tr. 10/13/2020, 150:21-151:25.
22
   Dr. Rouse specifically testified about the utility of the sub-pods included in the Phase III design for maintaining
necessary security separations while providing safe housing and appropriate treatment for prisoners with mental health
needs. ECF No. 1367, Tr. 10/8/2020, 165:24-166:8.
23
   There were six youth housed at OJC during the course of the hearing on the City’s Motion in October 2020. ECF
No. 1366, Tr. 10/7/20, 201:7-16.

                                                          5
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 6 of 13




authority for such decisions outside the control of either the City administration or the Sheriff.24

Thus, whether or not youth are currently in OJC has no bearing on whether an entire tier may again

be necessary to house a child in compliance with the Prison Rape Elimination Act’s (PREA) sight

and sound separation requirements.25

        II.     Response to Objections Related to Adequacy of Medical and Mental Health
                Care as a “Significant Change in Factual Conditions”

        Objections 9, 10, 13, 25, 33, and 34 suggest that relief from the 2019 Orders is appropriate

because current medical and mental health care at the Orleans jail facilities is adequate. But the

record evidence shows that care is not in compliance with the Consent Judgment nor

constitutionally adequate.

        In its Objections, the City repeatedly relies on misrepresentations of Dr. Rouse’s testimony

to claim that medical and mental health care at OJC is adequate. As Dr. Rouse himself testified,

he believes the Sheriff’s Office to be in compliance with “the subset of the subset of the consent

decree guidelines that are controlled by psychiatry; such as appropriateness of medication, seeing

psychiatrists in a timely manner, etc.”26 But as Dr. Rouse’s testimony recognizes, there is mental

health care required by the Consent Judgment and the Constitution that Tulane psychiatry is not

tasked with providing, including but not limited to the provision of therapy and counseling by

mental health professionals.27 As a result, even if Tulane psychiatrists are providing adequate care,

numerous other provisions of the Consent Judgment are outside of their control.28



24
   ECF No. 1365, Tr. 10/6/2020, 293:9-19; ECF No. 1369, Tr. 10/13/2020, 39:3-16; ECF No. 1369, Tr. 10/14/2020,
39:9-12.
25
   ECF No. 1374, Tr. 10/14/2020, 38:14-39:12.
26
   ECF No. 1367, Tr. 10/8/2020, 152:19-22.
27
   ECF No. 1367, Tr. 10/8/2020, 175:2-7.
28
   ECF No 1367, Tr. 10/8/2020, 14-21.

                                                      6
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 7 of 13




         Further, the City’s Objections to an “expansion” of the hearing29 as a result of witness

testimony regarding the provision of medical and mental health care to general population

detainees demonstrates the City’s failure to understand that the appropriate provision of the care

required by the Consent Judgment extends beyond those needing specialized housing on acute and

sub-acute units. Everyone imprisoned in the City’s jail must receive access to clinically-

appropriate group and individual mental health and medical services in private and secure

settings.30 These services are not being provided.31 Dr. Patterson testified that Wellpath is not

meeting the mental health programming requirements, specifically noting that Wellpath’s reliance

on non-confidential, cell-front sessions does not meet the requirements for individual or group

therapy.32 And as Dr. Greifinger testified, the lack of treatment space for acute medical patients

has negatively impacted compliance with the Consent Judgment.33

         While multiple sources contribute to these persistent failures to provide compliant and

constitutional care,34 the structural deficiencies of the OJC are a long-acknowledged and

significant contributing factor.35 Dr. Patterson testified at length regarding the risks as well as the


29
   See, e.g., ECF No. 1389 at 40, Objection 33.
30
   ECF No. 1369, Tr. 10/13/2020, 152:18-153:7, 154:12-17.
31
   ECF No. 1304 at 11-21; ECF No. 1303, Report of Independent Monitors No. 12 at 61; ECF No. 1369, Tr.
10/13/2020, 152:18-153:7, 154:12-17.
32
   ECF No. 1369, Tr. 10/13/2020, 152:18-153:7, 154:12-17,163:20-165:4.
33
   ECF No. 1369, Tr. 10/13/2020, 233:10-24. Further, Dr. Shansky, the City’s own expert witness, testified that jails
the size of Orleans usually have infirmaries to provide care. ECF No. 1366, Tr. 10/7/2020, 164:1-8, 167:5-19. He
further testified that multiple conditions, including ready access to a designated secure ward and admitting privileges,
were necessary in order for a mid-sized jail to be constitutionally-adequate without an infirmary. ECF No. 1281-7 at
3-4; ECF No. 1366, Tr. 10/7/2020, 137:1-21. The City offered no evidence that any of Dr. Shansky’s articulated
conditions are being met.
34
   Objections 11, 12, and 23 are not specific objections requiring review by the Court. The City filed a Motion asking
to stop all efforts to correct the structural deficiencies of the OJC that contribute to ongoing non-compliance and
constitutional rights violations. The failures of performance of Wellpath and the Sheriff’s Office (“OPSO”), while
certainly contributing factors to the ongoing violations, are not the question before this Court on the City’s Motion.
35
   ECF No. 1303, Report of Independent Monitors No. 12 at 9, noting the importance of Phase III to long-term
compliance.

                                                           7
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 8 of 13




actual harm that has befallen people in the jail as the result of these structural deficiencies.36 And

indeed, the City acknowledges “major structural omissions at OJC” in its Objection 25.37

         Objections 9 and 13 are not strictly relevant to the City’s Motion, but the Plaintiff Class

must confront the City’s perpetuation of the dangerous and false dichotomy that providing

adequate care to people in jail stands in the way of providing access to health care for the City’s

non-imprisoned residents. Nothing in this litigation, let alone the Report and Recommendation,

impedes the City’s ability or obligation to provide and expand community-based mental health

care to the people of New Orleans. The City’s own witness, Will Snowden of the Vera Institute of

Justice, testified that he “definitely agreed” that New Orleans lacks crisis receiving services, has

limited availability of substance abuse treatment services, has delays in access to outpatient mental

health services, and has few residential treatment options.38 Mr. Snowden further testified that

investing in community-based care would be a strategy to reduce the number of people with mental

health needs in the jail.39 And yet still, although significant funds have been expended by the City

on renovations to Gallier Hall, on increased surveillance cameras, and on new police vehicles, Mr.


36
   ECF No. 1369, Tr. 10/13/2020, 144:1-150:24.
37
   ECF No. 1389 at 35. The City’s reliance on the purported adequacy of current medical and mental health care in
support of the relief it’s requesting (“indefinite suspension” of work on appropriate housing) is difficult to reconcile
with the City’s belated advancement of “alternatives” (first discussed in its Reply) and belated discussion of an auditor
to assess Wellpath’s performance (first discussed in its Objections to the Report and Recommendation). If, as the City
has argued, the care provided to its prisoners is not only adequate but excessive, warranting the suspension of all
further work to provide appropriate housing, why would a retrofit or an audit of healthcare performance be needed?
These conflicting arguments suggest that even the City understands both that health care delivery is not in fact
adequate and that the current physical space is a contributing factor. And, as a factual correction to the City’s
Objections, Daphne Glindmeyer was retained by the Plaintiff Class, not the Department of Justice, prior to the entry
of the Consent Judgment in this case, and testified for the Plaintiff Class at the fairness hearing. The City has not
proffered any evidence of its relationship with Dr. Glindmeyer, nor any evidence from Dr. Glindmeyer herself.
Plaintiff Class would object to any effort to do so both on the procedural grounds that presentation of new evidence
after the Magistrate has issued the Report and Recommendation is improper and in light of the potential conflicts
raised.
38
   ECF No. 1366, Tr. 10/7/2020, 35:1-14.
39
   ECF No. 1366, Tr. 10/7/2020, 35:23-36:6.

                                                           8
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 9 of 13




Snowden confirmed that the City has not committed any funding to remedy this severe dearth of

community-based mental health treatment.40 While the people of Orleans wait for investment in

community-based mental health care, the reality is that people with mental health needs are still

being taken to and kept in jail.41 This case is only about the constitutional obligations to provide

safe housing and adequate and appropriate healthcare to those people who have been imprisoned

in the City’s jail. The provision of adequate healthcare to the Plaintiff Class members does not in

any way implicate or erode the City’s responsibility to provide adequate healthcare to its residents

outside the jail.

         III.     Response to Objections Related to the COVID-19 Pandemic as a “Significant
                  Change in Factual Conditions”

         As the Plaintiff Class has maintained throughout these proceedings on the City’s Motion,

Objections related to funding42 do not support the request for relief. Cost is not and cannot be a

defense to the perpetuation of unconstitutional conditions.43

         IV.      Response to Objections That Are Irrelevant to the Request for Relief

         The bulk of the City’s Objections are either (1) not properly formulated as they fail to state

with specificity what part of the Report is being challenged and/or on what basis, or (2) wholly

irrelevant to the matter before the Court.44



40
   ECF No. 1366, Tr. 10/7/2020, 34:12-36:24; ECF No. 1366, Tr. 10/7/2020, 36:2-6.
41
   ECF No. 1366, Tr. 10/7/2020, 34:20-22.
42
   ECF No. 1389, Objections 8, 37, 38, and 39.
43
   ECF No. 465 at 79; ECF No. 1304 at 23-24.
44
   The Objections regarding various characterizations of evidence or events outside the record, including Objections
3, 4, 5, 16, 17, 19, 21, and 24, appear to be included more for the sake of performance than in any effort to articulate
either legal or factual error in the Report and Recommendation. The Plaintiff Class does not have any response other
than to assert that these Objections are irrelevant to the Motion before the Court. Objection 40 (to the Report’s
characterizations of the proposed retrofit) are not proper objections for this same reason but also as they are irrelevant
to the relief moved for by the City.

                                                            9
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 10 of 13




             a. Response to Objections Regarding the Plain Language of the Stipulated Order45
                and the PLRA46

         The Objections regarding the plain language of the Stipulated Order, as well as regarding

the history of the City’s prior statements and actions in advancement of the construction of the

Phase III facility, are not germane to the requested relief from the 2019 Orders. But to the extent

the Court’s review will include consideration of these Objections, the Plaintiff Class contends that

the City’s representations are simply at odds with the facts and evidence in the record.

         As discussed at length in briefing on this Motion, as well as in record statements and

testimony by the parties who confected the terms of the Stipulated Order, ¶ D. 22 resolved the

ongoing stalemate as to how to provide appropriate mental health and medical care, and settled the

associated dispute over FEMA funds between the Sheriff and the City.47 Ms. Dietz testified that

she had authority to negotiate and sign the agreement as the City Attorney for the City of New

Orleans.48 She further testified, that as the City representative, she understood the agreement

provided for the Compliance Director to develop and finalize a plan with the City and the Sheriff,

in consultation with the Monitors and Plaintiffs, for appropriate housing for people with medical

and mental health needs.49 Finally, she testified that she understood the Supplemental Compliance



45
   ECF No. 1389, Objections 14, 15, 18, 28, 30, and 31.
46
   ECF No. 1389, Objections 13, 18, 20, 26, 27, 28, 29, and 31.
47
   ECF No. 1304 at 6-8; ECF No. 1368, Tr. 10/9/2020, 15:14-18:23.
48
   ECF No. 1368, Tr. 10/9/2020, 14:1-3. This representative authority should also be considered in the context of the
City’s injection of new arguments as to the city planning approval process in its Objections. Such arguments are
procedurally improper at this stage and are waived. Similarly, this authority of the City Attorney undercuts Objections
6, 7, 22, 44, and 45 regarding contact with the Court by members of the public. These Objections are not germane to
the relief requested in the City’s Motion and the bases on which the City has sought that relief. The City and its
citizenry have been represented throughout this litigation by the City Attorney, including during the prior mayoral
administration. The Report and Recommendation notes the consideration of correspondence from various members
of the public that were directed to the Court at the solicitation of the City. ECF No. 1382-1. What further weight or
import these correspondences have in this litigation beyond consideration by the Court is unclear.
49
   ECF No. 1368, Tr. 10/9/2020, 7:14-18:8.

                                                         10
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 11 of 13




Action Plan of January 2017 to be the plan developed as a result of the process agreed to in the

Stipulated Order, and that the City accepted it as such.50

         Notwithstanding the City’s continued attempts to re-write this history, the evidence is plain

that the Stipulated Order committed the City to the plan resulting from the process outlined at ¶

D.22 of the Stipulated Order, making the City’s discussion of the PLRA irrelevant.51 The

Magistrate correctly recommends that the City’s failure to raise the PLRA in its original Motion

constitutes waiver. Nevertheless, the Magistrate engaged in a thorough sixteen-page analysis of

the City’s PLRA discussion to find that, even if the PLRA argument had not been waived, it

nonetheless does not support the City’s Motion.52

         As the Plaintiff Class previously briefed, the PLRA does not apply to the City’s Motion as

the 2019 Orders from which the City seeks relief are mere enforcements of the City’s agreement

with OPSO, the Plaintiff Class, and the United States, as embodied in ¶ D.22 of the Stipulated

Order.53 But even if these Orders could be construed as ones for jail construction, implicating the

PLRA, the Plaintiff Class’ consistent position remains that where a constitutional rights violation

must be cured by jail construction, the PLRA does not prohibit such relief.54


50
   ECF No. 1368, Tr. 10/9/2020, 22:19 – 23:9. Also of note, the Stipulated Order includes three paragraphs outlining
the agreement’s compliance with the PLRA. ECF No. 1082 at 16. And as former City Attorney Dietz testified, the
parties engaged in specific discussion related to inclusion of this language regarding compliance with the PRLA. ECF
No. 1368, Tr. 10/9/2020, 46:19-47:6. The City’s Objections to the contrary are belied by this record evidence.
51
   The suggestion that the PLRA confers un-waivable “statutory rights” on the City of New Orleans, ECF. No. 1389
at 35, is not based in either the text of the statute or any jurisprudence that the Plaintiff Class can identify. Nothing in
the PLRA speaks to or allows for the unilateral withdraw from a settlement agreement, as requested by the City.
52
   ECF No. 1385 at 20-36.
53
   ECF No. 1327 at 2-4.
54
   ECF No. 1327 at 4-7. The City misstates Plaintiffs’ position that the PLRA bars a court from ever ordering the
construction of a new jail building. ECF No. 1389 at 12 n.24. Plaintiff Class assumes, although the City does not cite
to any prior filings or record statements, that the City is referring to Plaintiffs’ Joint Memorandum in Opposition to
Defendant Gusman’s Motion for Declaratory Judgment and Contempt. ECF No. 930. Plaintiffs’ position in that brief
is the same as its position now: the PLRA does not prohibit new jail construction, but requires a stipulation or finding
that the relief complies with the PLRA’s need-narrowness-intrusiveness test. ECF No. 930 at 4-5. At the time of

                                                            11
    Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 12 of 13




         As detailed above, the structural deficiencies that resulted in ongoing non-compliance with

the Consent Judgment and constitutional violations at the time of the Stipulated Order have not

been resolved. Compliant and constitutional care is still not being provided to people with medical

and mental health needs. The reports of this Court’s monitoring team, this Court’s orders, and the

Magistrate’s Report and Recommendation have confirmed time and time again that these rights

violations persist.

              b. Response to Objections Regarding Relief the City Has Not Requested55

         In its entirety, the City’s prayer for relief on this Motion seeks only modification of this

Court’s 2019 Orders “by indefinitely suspending the programming, design and construction of a

new Phase III jail facility.”. The City has not moved to modify any other orders, and has not moved

to modify the relief requested in the present Motion, including as may relate to any retrofit of the

OJC. Further, the City’s suggestion that the Court – in resolution of the current Motion – could

simply order the Sheriff to retrofit OPSO’s jail facility56 conveniently ignores the fact that OPSO

and the City (not to mention the Plaintiff Class and the United States)57 engaged in negotiation and

compromise, each giving up something of value or interest, in agreement to be bound by the plan

for appropriate housing developed by the Compliance Director, the City, and the Sheriff.

         Where the parties and this Court have been occupied for almost 6 months in resolution of



Plaintiffs’ 2015 filing, there was no such stipulation or finding. There is such a stipulation now. See ECF. No. 1082
at 16, Stipulated Order, Section H, stipulating to compliance with the PLRA. The ongoing harm to people held in the
jail, in part as a result of its physical deficiencies, led to Plaintiffs’ motion seeking appointment of a receiver, formed
the basis for the Stipulated Order’s PLRA language, and was recognized by the Court in entry of the Order. See also
ECF No. 1327 n.18, Plaintiff Class’ Sur-Reply to City’s Motion.
55
   ECF No. 1389, Objections 25, 40, 43, and 46.
56
   ECF No. 1389, Objection 43.
57
   Further, ¶ D.22. of the Stipulated Order also provides that “the City and the Compliance Director shall consult with
the Monitors and the Plaintiffs to ensure that the proposed resolutions meet the standards required by the Consent
Judgment.”

                                                           12
     Case 2:12-cv-00859-LMA-MBN Document 1393 Filed 01/08/21 Page 13 of 13




the City’s Motion – brought almost 4 years after entry of the Supplemental Compliance Action

Plan – to relieve itself of this pledge, the Plaintiff Class respectfully suggests that the City’s

Objections related to its plan to retrofit the OJC, such as it stands,58 carry little weight.

         V.       Conclusion

         For the foregoing reasons, the City’s Objections do not specify any errors in the

Magistrate’s factual findings or legal conclusions requiring modification or rejection by the Court.

The Plaintiff Class urges the Court to adopt the Report and Recommendation.


                                                        Respectfully submitted,

                                                        FOR THE PLAINTIFF CLASS:

                                                         /s/ Emily Washington
                                                        EMILY WASHINGTON, LSBN 34143
                                                        ELIZABETH CUMMING, LSBN 31685
                                                        Roderick & Solange MacArthur Justice Center
                                                        4400 S. Carrollton Avenue
                                                        New Orleans, LA 70119
                                                        (504) 620-2259 (ph)
                                                        emily.washington@macarthurjustice.org

Date: January 8, 2021




58
  As the City’s Motion does not request any relief related to a retrofit of the OJC, the Plaintiff Class will not provide
an exhaustive catalogue of the record evidence that supports the Magistrate Judge’s finding that the retrofit plan, “to
be kind,” is “not fully thought-out.” See, e.g., ECF No. 1385 at 56-63, Report and Recommendation, discussing “the
so-called retrofit of the second floor of OJC,” and concluding the “suggested ‘retrofit’ is not a viable option in any
way, shape, or form.” But Plaintiff Class briefly points to some of the record evidence and testimony in hearing on
the City’s Motion. For example, witnesses testified as to the paucity of detail and failure to consider classification and
programming needs, or how to supply suitable and sufficient sub-dayrooms, group space, lines of sight, and
observation. See, e.g., ECF No. 1366, Tr. 10/7/2020, 260:9-262:15 (Dr. Austin’s testimony that he had not assessed
the programming needed and did not consider classification separations in programming space); ECF No. 1375, Tr.
10/15/2020, 37:11-18 (Monitor Frasier’s testimony cataloging deficiencies in the retrofit plan); ECF No. 1369, Tr.
10/13/2020, 156:4-14 (Dr. Patterson’s testimony regarding the need to consider classification in group programming);
ECF No. 1367, Tr. 10/8/2020, 163:10-164:5 (Dr. Rouse’s testimony reflecting on the careful consideration that would
be needed, but had not yet been supplied, to remedy the mezzanine levels and the unaddressed need for improved lines
of sight).
                                                           13
